Case 1:15-cv-05235-ARR-PK Document 256 Filed 03/22/19 Page 1 of 24 PageID #: 5634



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK


   ROBERT AND LAURA TOUSSIE,

                    Plaintiffs,
                                                Civ. No.: 15-cv-05235 (ARR)(PK)
         v.

   ALLSTATE INSURANCE COMPANY,

                    Defendant.




     DEFENDANT’S RESPONSE TO PLAINTIFFS’ OBJECTION TO MAGISTRATE
      JUDGE POLLAK’S FEBRUARY 6, 2019 REPORT AND RECOMMENDATION




                                           DENTONS US LLP
                                           Gary Meyerhoff
                                           Brendan E. Zahner
                                           1221 Avenue of the Americas
                                           New York, New York 10020-1089
                                           Tel: (212) 768-6700
                                           Fax: (212) 768-6800

                                           gary.meyerhoff@dentons.com
                                           brendan.zahner@dentons.com

                                           Counsel for Defendant
Case 1:15-cv-05235-ARR-PK Document 256 Filed 03/22/19 Page 2 of 24 PageID #: 5635




                                                     TABLE OF CONTENTS
                                                                                                                                           Page


  TABLE OF AUTHORITIES .......................................................................................................... ii
  INTRODUCTION AND PROCEDURAL BACKGROUND .........................................................1
  ARGUMENT ...................................................................................................................................3
  I.        Standard Of Review And The Court’s Consideration Of New Arguments .........................3
  II.       The Court Should Adopt The Report’s Recommendation To Grant Allstate Leave
            To Amend Its Answer And Include The Counterclaims .....................................................4
            A.         Plaintiffs Were Not Relieved Of Their Contractual Duties By Any Allstate
                       Repudiation Of Coverage, As Of April 26, 2013 Or Otherwise ..............................5
                       1.         Allstate Did Not Repudiate the Coverage at Issue in April 2013 ................5
                       2.         The Counterclaims Are Not Based Only On Post-Litigation
                                  Conduct ........................................................................................................7
                       3.         In Any Event, Post-Litigation Fraud Can Void Coverage ...........................8
            B.         The “Innocent Insured” Rule Cannot Apply In This Action ...................................9
            C.         Attorneys’ Fees Are Recoverable For Bad Faith, And The Request For
                       Such Relief Does Not In Any Event Render The Counterclaims Futile................10
            D.         Plaintiffs’ Violation Of The Misrepresentation And Concealment Clause
                       Does Vitiate All Of Their Coverage Under The Policy.........................................12
  III.      The Court Should Adopt The Report’s Finding On The Production Of Tax Records ......15
  IV.       The Report’s Sanctions Award Should Be Adopted; It Is Not Clearly Erroneous ............18
  CONCLUSION ..............................................................................................................................20
Case 1:15-cv-05235-ARR-PK Document 256 Filed 03/22/19 Page 3 of 24 PageID #: 5636



                                                 TABLE OF AUTHORITIES

                                                                                                                                 Page(s)

  Cases

  Alyeska Pipeline Serv. Co. v. Wilderness Soc’y,
     421 U.S. 240 (1975) .................................................................................................................10

  American Paint Service v. Home Insurance Co.,
    246 F. 2d 91 (3rd Cir. 1957) ..............................................................................................5, 7, 8

  Astoria Quality Drugs, Inc. v. United Pacific Ins. Co.,
     163 A.D.2d 82 (1st Dep’t 1990) ..............................................................................................14

  C. Cubed, Inc. v. General Accident Insurance Co. of America,
     No. CV–86–1546 (ILG), 1988 WL 86686 (E.D.N.Y. Aug. 17, 1988) ..............................14, 15

  Cortec Indus. Inc. v. Sum Holding, LP,
     949 F.2d 42 (2d Cir. 1991).........................................................................................................6

  F. D. Rich Co., Inc. v. United States ex rel. Indus. Lumber Co., Inc.,
      417 U.S. 116 (1974) .................................................................................................................10

  Fiore v. State Farm Fire & Casualty Co.,
     135 A.D.2d 602 (2d Dep’t 1987) .............................................................................................14

  Fortgang v. Pereiras Architects Ubiquitous LLC,
     16-cv-3754 (ADS) (AYS), 2018 WL 1505564 (E.D.N.Y. Mar. 27, 2018) ...............................4

  Garcia v. Paris Maint.,
     15-CV-0663 (SJF), 2016 WL 3093895 (E.D.N.Y. June 1, 2016) .............................................3

  Illis v. Artus,
       No. 06-CV-3077 (SCT) (KAM), 2009 WL 2730870 (E.D.N.Y. Aug. 28, 2009)......................4

  LaSalle Bank Nat’l Ass’n v. Nomura Asset Capital Corp.,
     424 F.3d 195 (2d Cir. 2005).....................................................................................................13

  Louis v. Metro. Transit Auth.,
     No. 12-CV-6333 (ILG), 2014 WL 5311455 (E.D.N.Y. Oct. 16, 2014) ....................................3

  Mauro v. Travelers Ins. Co.,
    107 A.D.2d 1017 (4th Dep’t 1985) ............................................................................................8

  Mohr v. United Cement Mason’s Union Local 780,
    15 Civ. 4581 (AMD) (CP), 2017 WL 1187690 (E.D.N.Y. Mar. 30, 2017) ..............................3




                                                                      ii
Case 1:15-cv-05235-ARR-PK Document 256 Filed 03/22/19 Page 4 of 24 PageID #: 5637



  Ocean-Clear, Inc. v. Continental Cas. Co.,
     94 A.D.2d 717 (2d Dep’t 1983) .................................................................................................8

  Oliveri v. Thompson,
      803 F.2d 1265 (2d Cir.1986)....................................................................................................11

  Power Up Lending Grp., Ltd. v. Nugene Int’l, Inc.,
     17-CV-6601 (SJF) (AKT), 2019 WL 989750 (E.D.N.Y. Mar. 1, 2019) ...................................4

  Schlaifer Nance & Co., Inc. v. Estate of Warhol,
     194 F.3d 323 (2d. Cir. 1999)..............................................................................................10, 11

  Wingates, LLC v. Commonwealth Ins. Co. of Am.,
     21 F. Supp. 3d 206 (E.D.N.Y. 2014) .......................................................................................9

  Zachary v. City of Newburgh,
     No. 13 CV 5737 (VB), 2015 WL 5474245 (S.D.N.Y. July 27, 2015) ......................................3

  Other Authorities

  Fed. R. Civ. P. 72(a) ........................................................................................................................3

  Fed. R. Civ. P. 72(b)(3)....................................................................................................................3




                                                                       iii
Case 1:15-cv-05235-ARR-PK Document 256 Filed 03/22/19 Page 5 of 24 PageID #: 5638



                     INTRODUCTION AND PROCEDURAL BACKGROUND

            Plaintiffs Robert and Laura Toussie filed this action against Allstate in September 2015,

  seeking coverage under their Allstate Deluxe Plus Homeowners policy (the “Policy”).          Their

  legal claims rest on allegations that personal property worth millions of dollars had been stolen

  from their damaged house after Superstorm Sandy (“Sandy”).          Before this action was filed,

  Allstate had investigated and paid Plaintiffs approximately $1.15 million on other Sandy-related

  claims:     for wind damage, the loss of property damaged by a fallen tree, living expenses, and

  the loss of more than $365,000 in itemized, scheduled personal property (“SPP”).        In February

  2015, two and a half years after Sandy, Plaintiffs first advised Allstate of the additional alleged

  theft of $3.9 million worth of unscheduled personal property (“UPP”). Plaintiffs now seek

  coverage for these losses up to the Policy’s $1.6 million limit (the “UPP” or “Theft” claim).

            Back in 2015, Allstate asked Plaintiffs to sit for examinations under oath on their then-

  new UPP claim, but Plaintiffs filed this action instead, in the middle of Allstate’s investigation.

  Plaintiffs and their agents repeatedly have represented -- first to Allstate and then to this Court --

  that Plaintiffs had “lost everything” to either wind, storm surge or theft.

            Plaintiffs did not lose everything. During discovery, Allstate uncovered that Plaintiffs

  had hired a security company to guard their purportedly empty, looted house. Allstate learned

  that Plaintiffs had engaged in a massive, post-Sandy packing and moving operation, aided by

  their longtime housekeeper, sending over 190 boxes of personal property to Christies’ Fine Arts

  Storage Service (“CFASS”). As Magistrate Judge Pollak’s 62-page Report and

  Recommendation (the “Report,” Dkt. 249) reflects, Plaintiffs have gone through five law firms,

  engaged in vexatious litigation tactics, and offered an ever-changing story in a desperate attempt

  to conceal what was in those boxes.




                                                     1
Case 1:15-cv-05235-ARR-PK Document 256 Filed 03/22/19 Page 6 of 24 PageID #: 5639



          Allstate ultimately learned that 84 of the boxes were removed from CFASS just three

  weeks before this suit was filed, signed for by Plaintiff Laura Toussie.      The whereabouts and

  contents of those boxes remain unaccounted for.         Through Orders issued by Magistrate Judge

  Pollak, who has become familiar with the facts and Plaintiffs’ tactics over three years of

  litigation, Allstate ultimately obtained access to the boxes that could still be located at CFASS.

  Allstate found personal property therein which matches certain items for which Plaintiffs were

  already paid on their SPP claim and items for which Plaintiffs continue to press for coverage in

  this action through their UPP Claim.      Plaintiffs’ misrepresentations, concealments, and failure

  to cooperate all violate the Policy’s clear and unambiguous terms and vitiate Plaintiffs’ coverage.

          The Report recommends that Allstate be granted leave to amend its Answer to add

  counterclaims that seek declarations of no coverage and the return of funds Allstate already paid

  to Plaintiffs.   Plaintiffs’ pending Objection To Magistrate’s Report And Recommendation

  (“Obj.”, Dk. 254) makes multiple arguments -- including three arguments not previously

  presented -- that the counterclaims, or aspects of them, are futile. Plaintiffs also object to two

  other Report recommendations:        being compelled to produce portions of their tax returns and

  being sanctioned for, among other things, interfering with their housekeeper’s deposition.1

          Plaintiffs’ Objection arguments are based on a variety of patent factual and legal errors.

  They argue for the wrong standard of review. They completely ignore Allstate’s counterclaim

  allegations, even though they admit those allegations must be treated as true on a motion for

  leave to amend.     And they falsely report other facts.    For example, Plaintiffs’ main “futility”

  argument rests on the demonstrably false contention that Allstate repudiated coverage under the



  1
    Plaintiffs do not object to the Report’s denial of their own motion to amend, nor to the rulings
  compelling interrogatory responses and sanctioning Plaintiffs for not disclosing their housekeeper’s name
  and for evading other Allstate discovery demands. (Report, Dk. 249, pp. 27-39, 39-42, 43-48, 50-51.)


                                                      2
Case 1:15-cv-05235-ARR-PK Document 256 Filed 03/22/19 Page 7 of 24 PageID #: 5640



  Policy in 2013.    The actual Allstate letter Plaintiffs refer to, but fail to provide to the Court,

  proves otherwise. Plaintiffs also falsely contend that producing tax records is unnecessary

  because Plaintiffs have already been deposed on the tax issues, but Plaintiffs’ depositions have

  not yet been taken.    For these and other many other reasons, Plaintiffs’ Objection should be

  rejected and the Report should be adopted by the Court in its entirety.

                                               ARGUMENT

  I.      Standard Of Review And The Court’s Consideration Of New Arguments

          Plaintiffs wrongly argue for a de novo standard of review for the entire Report, but they

  rely on Fed. R. Civ. P. 72(b)(3), the rule for dispositive motions.      Review of a Magistrate

  Judge’s recommendations on non-dispositive motions is governed by a different rule, Fed. R.

  Civ. P. 72(a):    such recommendations may be modified or set aside only when the order is

  “clearly erroneous” or “contrary to law.” The motions at issue here -- to amend a pleading, to

  compel discovery, and for sanctions -- are non-dispositive.2       Factual findings are “‘clearly

  erroneous only when the reviewing court on the entire evidence is left with definite and firm

  conviction that a mistake has been committed.’”         Zachary v. City of Newburgh, No. 13 CV

  5737 (VB), 2015 WL 5474245, at *1 (S.D.N.Y. July 27, 2015) (citation omitted). Many of the

  Report’s recommendations rest on factual findings, but Plaintiffs do not even attempt to explain

  why any of those findings are clearly erroneous.




  2
    Courts in this district have held, appropriately, that only the denial of a motion for leave to amend a
  pleading should be considered dispositive because a denial effectively precludes a claim, while granting a
  motion for leave to amend does not and is thus non-dispositive. See Mohr v. United Cement Mason’s
  Union Local 780, 15 Civ. 4581 (AMD) (CP), 2017 WL 1187690 *1 (E.D.N.Y. Mar. 30, 2017), citing
  Garcia v. Paris Maint., 15-CV-0663 (SJF), 2016 WL 3093895, at *1 (E.D.N.Y. June 1, 2016); Louis v.
  Metro. Transit Auth., No. 12-CV-6333 (ILG), 2014 WL 5311455, at *1 (E.D.N.Y. Oct. 16, 2014).


                                                      3
Case 1:15-cv-05235-ARR-PK Document 256 Filed 03/22/19 Page 8 of 24 PageID #: 5641



         In addition, three of Plaintiffs’ four arguments on the counterclaims are completely new,

  presented for the first time in their Objection to the Report.   Permitting new arguments on an

  objection undermines the efficiency and purpose of having a Magistrate Judge consider and rule

  on motions and, accordingly, there is ample authority to support not even considering them.

  See, e.g., Power Up Lending Grp., Ltd. v. Nugene Int’l, Inc., 17-CV-6601 (SJF) (AKT), 2019

  WL 989750 *1 (E.D.N.Y. Mar. 1, 2019); Illis v. Artus, No. 06-CV-3077 (SCT) (KAM), 2009

  WL 2730870, at *1 (E.D.N.Y. Aug. 28, 2009). Other recent decisions of this Court have used a

  multi-part test to determine whether to consider new arguments. See Fortgang v. Pereiras

  Architects Ubiquitous LLC, 16-cv-3754 (ADS) (AYS), 2018 WL 1505564 (E.D.N.Y. Mar. 27,

  2018) (applying six-factor test on whether to consider new arguments).

         The Court certainly has the discretion to ignore Plaintiffs’ new arguments on this record:

  Plaintiffs fail to inform the Court which arguments are new, they offer no rationale for why such

  arguments were not previously presented, and they have been warned (and now sanctioned) by

  the Court for their vexatious and duplicative litigation conduct in the past.   But Allstate has a

  practical concern with a ruling on purely procedural grounds.      Should the Court decline to

  consider the merits of the new arguments, Plaintiffs are likely to present them again on a motion

  to dismiss the counterclaims, leading to duplicative additional briefing. Allstate does not

  concede that any such motion to dismiss would be proper, but respectfully suggests that a merits-

  based ruling on the new arguments could serve to cut off further needless motion practice.

  II.    The Court Should Adopt The Report’s Recommendation To Grant
         Allstate Leave To Amend Its Answer And Include The Counterclaims

         The Policy’s “Misrepresentation and Concealment Clause” provides:

             [Allstate will] not cover you or any other person insured under this policy
             who has concealed or misrepresented any material facts or circumstances,
             before or after a loss.



                                                    4
Case 1:15-cv-05235-ARR-PK Document 256 Filed 03/22/19 Page 9 of 24 PageID #: 5642



  (Countercl. ¶ 81.)   Allstate’s counterclaims rest on Plaintiffs’ violation of this clause, as well as

  on the Policy clause requiring them to “cooperate and assist Allstate in any matter concerning a

  claim or suit.” Id., ¶¶ 8, 240.   In the Report, the Magistrate rejected multiple arguments that

  the counterclaims are futile or presented in bad faith.   (Report, Dk. 249, pp. 15-26.)

         Plaintiffs’ Objection makes three new arguments, and an already rejected one, in

  challenging Allstate’s four proposed counterclaims in whole or in part:      (i) the counterclaims

  are all futile because Plaintiffs’ contractual obligation to cooperate and to not misrepresent facts

  ended on April 26, 2013, before this litigation, when Allstate purportedly repudiated Plaintiffs’

  personal property claims; (ii) the counterclaims are all barred by the “innocent insured” rule; (iii)

  Allstate cannot seek attorney fees as damages; and (iv) as argued previously, the third

  counterclaim is futile to the extent it seeks to vitiate Plaintiff’s insurance coverage for claims on

  which Plaintiffs are not alleged to have committed fraud. None of these arguments has merit.

         A.      Plaintiffs Were Not Relieved Of Their Contractual Duties By Any
                 Allstate Repudiation Of Coverage, As Of April 26, 2013 Or Otherwise

                 1.      Allstate Did Not Repudiate the Coverage at Issue in April 2013

         Plaintiffs argue for the first time in their Objection that under American Paint Service v.

  Home Insurance Co., 246 F. 2d 91 (3rd Cir. 1957), if an insurer repudiates liability under the

  policy, the insured is relieved of his/her obligations under the policy’s fraud provisions.

  Plaintiffs argue that the counterclaims are futile because Allstate repudiated coverage under the

  Policy on April 26, 2013, before the alleged fraudulent conduct occurred.      (Obj., Dk. 254, pp. 5-

  8.) This argument rests on a serious misrepresentation; Allstate did not repudiate coverage in

  April 2013.

         Plaintiffs assert that Allstate notified the Plaintiffs on April 26, 2013 that “the claims

  which are the subject of this litigation were being ‘closed’” and treat that notification as a




                                                    5
Case 1:15-cv-05235-ARR-PK Document 256 Filed 03/22/19 Page 10 of 24 PageID #: 5643



  repudiation. Id., p. 4.     As support, Plaintiffs cite a letter from their own public adjuster which

  interprets Allstate’s April 26, 2013 letter as supposedly “closing” the claim.           (Obj. Ex. D, Dk.

  254-4.) The April 26, 2013 letter itself belies that interpretation:

             This letter will serve as notification that this claim is being closed due to
             lack of interest. The claim may be reopened at a later date once the
             requested information has been provided to the adjuster.

  April 26, 2013 letter, Ex. 1.3     Allstate did not definitively close or repudiate coverage in 2013.

  This letter reflects an administrative closing only, one that expressly gave Plaintiffs the right to

  have the claim re-opened “at a later date.” Plaintiffs not only mischaracterize Allstate’s letter,

  but present this misrepresentation to the Court as an “undisputed fact.” (Obj., Dk. 254, p. 4.)

          In any event, Plaintiffs’ contention that Allstate repudiated their coverage in 2013

  cannot be squared with their own contrary admissions and the facts pleaded in the proposed

  counterclaim.     As Plaintiffs themselves admit in their Amended Complaint, re-opening the

  claims “at a later date” is exactly what happened:

             Between 2012 and April 2015, the claims for wind damage, architectural
             features, fine arts and additional living expenses were sequentially
             addressed by the parties and were eventually paid by Allstate -- one after
             the next.

  (Am. Compl., Dk. 48, ¶17 (emphasis added).) And Plaintiffs admit in their Objection that they

  did not even present their Theft claim until February 6, 2015.          (Dk. 254, p. 5.) Plaintiffs’

  current assertion that Allstate repudiated their claims in April 2013 contradicts their admissions

  that all of their claims either were settled or presented long after that date.


  3
     Ex. 1 is attached to the accompanying Transmittal Declaration of Brendan Zahner. Allstate includes it
  to refute the false factual assertion Plaintiffs advance in their Objection. The Court can also treat the
  Allstate letter (Ex. 1) as part of the record at the pleadings stage because it is incorporated by reference in
  Plaintiff’s adjuster’s letter (Obj., Ex. D, Dk. 254-4), although incompletely. Plaintiffs’ adjuster’s letter
  is attached as an Exhibit to the proposed counterclaims. (See Exhibits to Proposed Counterclaims, Dk.
  174-5, Ex. C.) Documents incorporated by reference in a pleading can be considered on a motion to
  dismiss. Cortec Indus. Inc. v. Sum Holding, LP, 949 F.2d 42, 44 (2d Cir. 1991).


                                                        6
Case 1:15-cv-05235-ARR-PK Document 256 Filed 03/22/19 Page 11 of 24 PageID #: 5644



            The counterclaim allegations also make clear that Allstate did not disclaim or repudiate

  coverage in 2013 or at any time.      Allstate provided coverage to Plaintiffs under the Policy,

  except as to the UPP claim, and Plaintiffs filed this action before Allstate completed its

  investigation into the UPP claim.      (Dk. 174-2 at ¶¶ 50-52, 106-108.) As a result, Allstate

  never denied the UPP claim and was “forced to continue investigating as best it could within the

  context of the litigation and the uniform Superstorm Sandy procedures mandated by the Court.”

  Id., ¶ 108. Plaintiffs admit that in determining whether a proposed claim is “futile,” all

  allegations of the proposed pleading must be considered to be true, with all inferences drawn in

  favor of the pleader. (Obj., Dk. 254, p. 3.)

            The counterclaim allegations, Plaintiffs’ own judicial admissions in their Amended

  Complaint and Objection, and the Allstate letter at issue all belie any assertion that Allstate

  repudiated or disclaimed liability, by “closing” the claim in April 2013 or even with the filing of

  this action.    Accordingly, the American Paint line of cases has no application here.

                   2.      The Counterclaims Are Not Based Only On Post-Litigation Conduct

            Plaintiffs also wrongly argue that “misrepresentations made during litigation never void

  coverage.”     (Obj., Dk. 254, pp. 6-8.) Plaintiffs’ implicit assertion that the counterclaims allege

  only post-litigation misrepresentations as a basis for vitiating the Policy’s coverage is simply

  untrue.     The counterclaims allege pre-litigation conduct sufficient to render all the

  counterclaims plausible, viable, and non-futile, as the Report properly finds.

            The counterclaims allege that Plaintiffs and their public adjuster repeatedly asserted that

  Plaintiffs had lost everything. (Countercl., Dk. 174-2, ¶¶ 53-83.) One such example is the

  adjuster’s May 7, 2013 letter, which Plaintiffs attach to their Objection as Exhibit D. (Dk. 254-

  4.) Plaintiffs also sent a September 13, 2013 letter, two years before the litigation commenced,

  that misrepresents that the SPP items were lost on account of Sandy and had not been located


                                                     7
Case 1:15-cv-05235-ARR-PK Document 256 Filed 03/22/19 Page 12 of 24 PageID #: 5645



  since the storm.    (Countercl., Dk. 174-2, ¶¶ 53-83.) Plaintiffs presented their list of allegedly

  stolen UPP items to Allstate in February 2015, seven months before the litigation was filed.

  Items matching the description of many of those items were found at CFASS. Id., ¶¶ 102-105,

  187-199.    Plaintiffs concealed from Allstate that they had packed up and moved almost two

  hundred boxes of personal property to CFASS for years before they filed this action. Id., ¶¶

  130, 218.   Their delay for 2½ years in making the UPP Claim, and their refusal to sit for

  examinations under oath on the UPP claim, were breaches of the Policy’s cooperation terms that

  also took place before the litigation was filed.   Id., ¶¶ 9, 89, 107. The counterclaims plainly

  are not predicated upon only post-litigation conduct.

                 3.       In Any Event, Post-Litigation Fraud Can Void Coverage

         Plaintiffs are also wrong in asserting that there is a per se rule that post-litigation fraud

  cannot void a policy in New York. (Obj., Dk. 254, pp. 6-8.) Plaintiffs cite a few New York

  cases that state that conduct after an insurance company’s repudiation of coverage may not be

  grounds for a separate defense to coverage. Some of the post-repudiation conduct at issue in

  some of those cases took place during litigation. See, e.g., Ocean-Clear, Inc. v. Continental

  Cas. Co., 94 A.D.2d 717, 718 (2d Dep’t 1983) (defendant disclaimed coverage “prior to the

  current lawsuit but after the defendants’ expert” had investigated the claim).

         None of Plaintiffs’ New York cases go so far as to hold that the commencement of

  litigation itself, absent a prior repudiation of coverage, ends an insured’s obligation to comply

  with the policy’s terms.    One New York court that has considered this issue held that evidence

  of post-litigation fraud could support a defense to coverage. See Mauro v. Travelers Ins. Co.,

  107 A.D.2d 1017 (4th Dep’t 1985) (rejecting plaintiff’s argument that it was reversible error for

  court to have allowed evidence of a post-litigation fraud in support of a defense to coverage).




                                                     8
Case 1:15-cv-05235-ARR-PK Document 256 Filed 03/22/19 Page 13 of 24 PageID #: 5646



          Plaintiffs’ unsupportable interpretation of the American Paint line of cases, as applied in

  New York, would put dishonorable insureds in a position to evade the contract terms that protect

  insurers against fraudulent insurance claims.      Any insured could initiate litigation in the middle

  of an insurer’s investigation of a claim and then misrepresent and conceal facts in the inevitable

  post-litigation investigation of that claim without vitiating his or her coverage. That is precisely

  what Plaintiffs did here.    They refused to submit to a pre-litigation examination under oath,

  forced Allstate to investigate their fraudulent claim for coverage in the context of litigation

  discovery, and now contend that their misrepresentations and concealments do not vitiate their

  coverage. The law does not, and should not, encourage or permit such conduct.4

          B.      The “Innocent Insured” Rule Cannot Apply In This Action

          Plaintiffs also argue for the first time in their Objection that the counterclaims are futile

  because the misrepresentations of one insured cannot void the policy as to an “innocent insured.”

  (Obj., Dk. 254, p. 11-12.)    Plaintiffs fail to identify who the innocent insured might be, although

  they are likely contending that Laura Toussie is the “innocent.” Regardless, the counterclaim

  allegations -- which this Objection argument ignores completely -- state repeatedly that both

  Plaintiffs failed to cooperate and were involved in the deception that led to the presentation of

  fraudulent claims.    And Plaintiffs acknowledge that these allegations must be credited as true

  on the pending motion for leave to amend. (Obj., Dk. 254, p. 3.)

          Both Robert and Laura Toussie brought this litigation, making a fraudulent claim for $1.6

  million in insurance coverage. (Countercl., Dk. 174-2, ¶ 107.) All of the counterclaim



  4
      The failure to submit to examinations under oath alone has been held to be “an absolute defense to a
  claim under the insurance policy,” and sitting for subsequent depositions as part of pre-trial discovery
  “will not cure the defect.” Wingates, LLC v. Commonwealth Ins. Co. of Am., 21 F. Supp. 3d 206
  (E.D.N.Y. 2014) (Spatt, J.). Allstate is entitled to claim that breach, as well as the other significant
  breaches of the Misrepresentation and Concealment Clause, in its counterclaims.


                                                      9
Case 1:15-cv-05235-ARR-PK Document 256 Filed 03/22/19 Page 14 of 24 PageID #: 5647



  allegations are “against Plaintiffs Robert and Laura Toussie,” defining both insureds as

  “Plaintiffs” or the “Toussies.” Id. at p. 7.    The misrepresentations made by Plaintiffs’ agents

  (their insurance adjuster and lawyers), including pre-litigation statements that the Toussies had

  “lost everything,” were made on behalf of both Robert and Laura Toussie.       Id. at ¶ 118.

         There are also specific counterclaim allegations leveled at each insured.    Laura Toussie

  was involved in washing and checking every piece of property removed from the residence and

  likely created inventories of that personal property, inventories that Allstate cannot obtain

  because they were destroyed or withheld. Id. at ¶¶ 31-34.       Laura Toussie signed for the 84

  boxes that were removed from CFASS immediately before she and her husband brought this

  lawsuit against Allstate. Id. at ¶¶ 70-71.     The counterclaims are also replete with allegations

  about Robert Toussie’s improper conduct. Id. at ¶¶ 126-129, 134. There is no basis for the

  Court to find the “innocent insured” doctrine to apply to Allstate’s counterclaims, as a basis to

  find these claims futile at this stage or otherwise.

         C.      Attorneys’ Fees Are Recoverable For Bad Faith, And The Request
                 For Such Relief Does Not In Any Event Render The Counterclaims Futile

         Plaintiffs argue for the first time in their Objection that the Report should have rejected

  the counterclaims “to the extent Defendant attempts to recover” attorneys’ fees because neither

  the Policy, nor the “American Rule” on litigation expenses, provide for them.      (Obj., Dk. 254,

  pp. 10-11.) However, the United States Supreme Court has recognized a federal court’s

  inherent powers include awarding legal fees to the prevailing party “when the losing party has

  ‘acted in bad faith, vexatiously, wantonly, or for oppressive reasons . . . .’” Alyeska Pipeline

  Serv. Co. v. Wilderness Soc’y, 421 U.S. 240, 258-59 (1975), quoting F. D. Rich Co., Inc. v.

  United States ex rel. Indus. Lumber Co., Inc., 417 U.S. 116, 129 (1974).




                                                    10
Case 1:15-cv-05235-ARR-PK Document 256 Filed 03/22/19 Page 15 of 24 PageID #: 5648



          Allstate has a good faith basis to seek attorneys’ fees based on bad faith, and Plaintiffs

  fail to present any argument to the contrary.   A district court has the inherent power to award

  legal fees to the prevailing party as a sanction when, for example, a plaintiff brings a claim

  “without a colorable basis” and the “claim was brought in bad faith.” See Schlaifer Nance &

  Co., Inc. v. Estate of Warhol, 194 F.3d 323, 336 (2d. Cir. 1999). “[B]ad faith may be found, not

  only in the actions that led to the lawsuit, but also in the conduct of the litigation.” Id., quoting

  Oliveri v. Thompson, 803 F.2d 1265, 1272 (2d Cir.1986).

          Allstate alleges that Plaintiffs have brought non-colorable, fraudulent claims to obtain

  insurance coverage for personal property by falsely contending that they “lost everything” to

  theft from their home after surreptitiously packing that property into boxes and shipping it to

  CFASS.     The record reflects significant bad faith conduct during this action, including

  Plaintiffs’ repeated misrepresentations to the Court and vexatious litigation tactics designed to

  conceal their fraud and to multiply these proceedings.

          The Report recommends sanctions for some of this conduct already. (Report, Dk. 249,

  pp. 42-62.) Even prior to the Report, Magistrate Judge Pollak had noted Plaintiffs’ “pattern of

  seeking to thwart proper discovery requests and to delay this litigation” and a “pattern of

  improper discovery conduct and frivolous arguments.” (February 20, 2018 Order, Dk. 154 at pp.

  3-4.)   And after that express written warning from Magistrate Judge Pollak, Plaintiffs objected

  to discovery on “grounds [that] are frivolous and utterly improper.” (June 8, 2018

  Memorandum and Order, Dk. 198 at p. 23.)        Plaintiffs also failed to provide information

  required by a Court order, and deliberately redacted information that their counsel agreed not to

  redact, in an effort to hide their fraud. (Countercl., Dk. 174-2 at ¶¶ 155-163, 165-171.)

  Indeed, non-party CFASS was prompted to move for sanctions based on Mr. Toussie’s egregious



                                                   11
Case 1:15-cv-05235-ARR-PK Document 256 Filed 03/22/19 Page 16 of 24 PageID #: 5649



  conduct, including threats directed at CFASS during the inspection of Plaintiffs’ boxes of

  personal property. (See Dk. 155, 157.)        Mr. Toussie has even made outlandish demands for

  courtroom security camera recordings (Dk. 202) and unfounded accusations of bias against the

  Court.     (Dk. 201.)

            This Objection itself is another example of Plaintiffs’ improper conduct, using blatant

  misrepresentations and false legal premises to force Allstate into the expense of briefing the

  motions at issue a second time. This is the kind of case in which an award of attorneys’ fees to

  the prevailing party would be warranted. Respectfully, a finding to the contrary at the

  pleadings stage on Allstate’s counterclaims would not be warranted.        In any event, even if

  attorneys’ fees were not recoverable, that would not render the counterclaims “futile” or

  constitute grounds to reject the Report’s recommendations.

            D.      Plaintiffs’ Violation Of The Misrepresentation And Concealment
                    Clause Does Vitiate All Of Their Coverage Under The Policy

            Allstate’s third counterclaim seeks to recover all the payments Allstate has made to

  Plaintiffs on their Sandy-related claims because Plaintiffs violated the Misrepresentation and

  Concealment Clause. (Countercl., Dk. 174-2, ¶¶ 233-35.) Plaintiffs argued to the Magistrate

  Judge that their coverage should not be vitiated on Sandy-related claims that already have been

  paid, contending that the Misrepresentation and Concealment Clause is ambiguous and is an

  exclusion that should be interpreted narrowly in favor of providing coverage. Allstate

  responded that the Clause is not ambiguous, nor is it a policy exclusion requiring a narrow

  interpretation.    Magistrate Judge Pollak, accepting the counterclaim allegations as true, found

  that Plaintiffs had not demonstrated that the third counterclaim was futile. (Report, Dk. 249, pp.

  25-26.)     In their Objection, Plaintiffs rely upon different case law to argue again that the




                                                     12
Case 1:15-cv-05235-ARR-PK Document 256 Filed 03/22/19 Page 17 of 24 PageID #: 5650



  Misrepresentation and Concealment Clause should be construed narrowly and repeat the same

  ambiguity arguments the Magistrate Judge already rejected.     (Obj., Dk. 254, pp. 7-10.)

         The Misrepresentation and Concealment Clause is not ambiguous.         The Policy (Dk. 48-

  1) is a collection of policy forms and endorsements.   The Policy includes a form that contains

  a misrepresentation clause and a superseding New York Amendatory Endorsement, in place at

  the time of Sandy, that broadens the scope of the form language. The superseded policy form

  language reads:

            We do not cover any loss or occurrence in which any insured person has
            concealed or misrepresented any material fact or circumstance.

  (Dk. 48-1, Policy, General: Concealment or Fraud, p. 36 of 79.) The Amendatory

  Endorsement’s substituted, operative language provides:

            Allstate does not cover you or any other person insured under this policy
            who has concealed or misrepresented any material fact or circumstance,
            before or after a loss.

  (Dk. 48-1, New York Amendatory Endorsement, p. 65 of 79.) The differences between these

  two clauses serves to illustrate why Plaintiffs’ ambiguity argument fails.

         Plaintiffs essentially argue that a fraud defense runs only with the loss or occurrence to

  which the fraud is connected. That may be a reasonable interpretation of the superseded form’s

  language, which states that the insurer will not “cover any loss or occurrence” in which the

  insured misrepresents a material fact.   But that is not the operative Policy language. The

  Endorsement’s language is plainly broader.    Instead of not covering “any loss” in which fraud

  occurs, the Policy provides that Allstate does not cover “you” (the insured) when such insured

  “has concealed or misrepresented any material fact or circumstance, before or after a loss.”

  Under the language of the Endorsement, if there is a misrepresentation, the insured loses

  coverage under the Policy, period.




                                                  13
Case 1:15-cv-05235-ARR-PK Document 256 Filed 03/22/19 Page 18 of 24 PageID #: 5651



         This wording is clear and unambiguous on its face and capable of only one reasonable

  interpretation.   Indeed, Plaintiffs do not offer an alternative interpretation of the language in the

  clause at issue that could be considered reasonable.     In interpreting a contract under New York

  law, “words and phrases ... should be given their plain meaning,” and the contract “should be

  construed so as to give full meaning and effect to all of its provisions.” LaSalle Bank Nat’l

  Ass’n v. Nomura Asset Capital Corp., 424 F.3d 195, 206 (2d Cir. 2005) (internal citations

  omitted). Reading the clause as Plaintiffs do, to limit the loss of coverage to only a particular loss

  or occurrence, ignores the broad language that Allstate “does not cover you . . . under this

  policy.”

         Plaintiffs’ reliance on Fiore v. State Farm Fire & Casualty Co., 135 A.D.2d 602 (2d

  Dep’t 1987) is misplaced.     (Obj., Dk. 254, p. 9-10.) Fiore involved a clause that was worded

  quite differently than the Endorsement here.     It provided only that “‘[t]his entire policy shall be

  void if any insured has intentionally concealed or misrepresented any material fact or

  circumstance relating to this insurance.’” Id. at 603.     The Fiore court found that because the

  clause at issue did not include the words “before or after a loss,” it was “unlike the standard

  provision required in fire policies.” The court found the clause ambiguous because it “is not

  clearly worded to encompass fraudulent claims for loss.” Id.

         Here, the Policy’s Endorsement does contain the language “before or after a loss” and

  thus applies to misrepresentations occurring in the claims process; Fiore provides no support for

  Plaintiffs’ ambiguity argument. Fiore’s holding also has been questioned because it appears to

  reward fraud by insureds, a result at odds with even the Fiore policy’s clear language. A

  subsequent New York appellate court declined to follow Fiore, holding that an insured “should

  not be permitted to recover as a result of fraudulent conduct,” and expressly “depart[ing] from




                                                    14
Case 1:15-cv-05235-ARR-PK Document 256 Filed 03/22/19 Page 19 of 24 PageID #: 5652



  the rationale of the Second Department [in] Fiore. . . .” Astoria Quality Drugs, Inc. v. United

  Pacific Ins. Co., 163 A.D.2d 82, 83 (1st Dep’t 1990).

         In C. Cubed, Inc. v. General Accident Insurance Co. of America, No. CV–86–1546

  (ILG), 1988 WL 86686 (E.D.N.Y. Aug. 17, 1988), this Court criticized the way in which Fiore

  interpreted the contract language.   A plaintiff relying upon Fiore sought to strike affirmative

  defenses based on the violation of a fraud clause, arguing that even though the clause at issue

  was worded differently than the Fiore clause, it nonetheless also was “not clearly worded to

  encompass” the fraud alleged.     Judge Glasser rejected the argument and focused instead on a

  reasonable reading of the language, refusing to sanction an interpretation that would render some

  of the words in the fraud clause meaningless.    Id.   Here, Plaintiffs offer the same type of

  ambiguity argument.     Accepting it would have the same effect:     it would reward an insured’s

  fraudulent conduct and do violence to actual policy language that unambiguously provides no

  coverage for insureds who conceal or misrepresent material facts “before or after a loss.”

  Plaintiffs’ objection to the Report’s finding on the third counterclaim should be rejected.

  III.   The Court Should Adopt The Report’s Finding On The Production Of Tax Records

         Robert Toussie attempted to bolster his claim that Plaintiffs had “lost everything” by

  stating, under oath, that “[t]he IRS could verify that [he] lost over $50 million dollars in

  connection with Superstorm Sandy.” Magistrate Judge Pollak recommends that Plaintiffs be

  compelled to produce the portions of their tax returns in years 2012 to 2015 that “concern, or

  relate to, the IRS accepting that the Toussies suffered a $50 million uninsured property loss,” or

  if no such documents exist, to “submit an affidavit indicating that they have not filed any tax

  returns for the years 2012, 2013, 2014, and 2015 that refer to their losses from Hurricane Sandy.”

  (Report, Dk. 249, p. 41-42.) These documents are relevant because “Mr. Toussie put his tax

  materials at issue by claiming that the IRS could vouch for his claim that he had ‘lost


                                                   15
Case 1:15-cv-05235-ARR-PK Document 256 Filed 03/22/19 Page 20 of 24 PageID #: 5653



  everything,’” a central aspect of Allstate’s defenses and counterclaims. Id., p. 40.       The Report

  also finds that Plaintiffs “fail to demonstrate that there are alternative sources for the information

  contained in the tax returns.” Id., p. 42.

          Plaintiffs argue that the tax returns are unnecessary because Allstate has “already deposed

  both Plaintiffs regarding these very issues.” (Obj., Dk. 254, p. 13-14.)       This is simply false.

  Plaintiffs’ depositions have not yet been taken.     Plaintiffs obviously know this.    They

  nonetheless offer this blatant misrepresentation as a reason to justify overturning the Magistrate

  Judge’s ruling on the tax materials.    That Plaintiffs have new counsel cannot excuse this

  misrepresentation.    The Court has warned Plaintiffs that retaining new counsel is no excuse for

  taking frivolous positions, but this conduct now continues.       (See February 20, 2018 Order

  allowing inspections at CFASS to continue, Dk. 154 (“[t]he case does not start anew each time

  there is a change in attorney.”).)

          Plaintiffs also make a series of vague points about what a tax filer “generally” does and

  “may” or “must” do based on what the IRS “advises.” (Obj., Dk. 254, p. 13.) They contend

  that the tax return schedules at issue are thus likely to reflect little information other than that a

  $50 million loss had been claimed, which according to Plaintiffs would not be relevant.         The

  Report found these documents to be relevant; speculation as to what may be found in tax returns

  generally is hardly a basis upon which the Court could hold that finding to be clearly erroneous.

          In any event, Plaintiffs’ contention that the information the IRS requires would be too

  vague to be relevant is completely belied by IRS Publication 584, which Allstate included with

  its motion to compel.    (Dk. 225-2, Ex. B, p. 2.)      When claiming a casualty or theft loss, a

  taxpayer must determine each loss separately:

             Separate computations. Generally, if a single casualty or theft involves
             more than one item of property, you must figure the loss on each item



                                                     16
Case 1:15-cv-05235-ARR-PK Document 256 Filed 03/22/19 Page 21 of 24 PageID #: 5654



             separately. Then combine the losses to determine the total loss from that
             casualty or theft.

  Id.   Accordingly, the Toussies should have provided the IRS with an itemized list of the

  property lost to casualty or theft.

          Plaintiffs are also wrong in stating that the tax schedules should not reflect the then-current

  value of the property at issue. (Obj., Dk. 254, p. 13.) In determining a casualty or theft loss, a

  taxpayer must calculate their basis in the property, the fair market value of the property before and

  after the loss, and any insurance the taxpayer received or expected to receive. (See Dk. 225-2, Ex.

  B, and sample schedules 1-20 thereto.) These schedules reflect IRS specificity requirements

  that make it unlikely that the IRS would allow or accept an unsupported, lump sum claim that the

  Toussies lost $50 million worth of property.

          The information the Toussies did or did not provide to the IRS in their tax filings is

  obviously relevant when one considers the chronology of events at issue.        Plaintiffs did not

  submit the $3.9 million Theft claim until February 2015. That claim dwarfed all of Plaintiffs’

  other Sandy-related insurance claims combined. Allstate suspects that this claim may have been

  fabricated sometime between September of 2013 and February of 2015. The tax schedules at

  issue are the sole known instance in which the Toussies may have formally documented their theft

  and casualty losses and their expected insurance coverage before or after making their belated UPP

  theft claim to Allstate in 2015. These documents are relevant on that basis alone. They are also

  relevant in determining whether Mr. Toussie misrepresented a material fact about his insurance

  claim when he stated in court, under oath, that “[t]he IRS could verify that I lost over $50 million

  dollars.” (Transcript, Dk. 31, 172:12-17.)

          If none of the property at issue in this case was presented to the IRS as a casualty loss, as

  Plaintiffs now suggest to avoid production, perhaps that property was not lost at all.     If the



                                                    17
Case 1:15-cv-05235-ARR-PK Document 256 Filed 03/22/19 Page 22 of 24 PageID #: 5655



  schedules Plaintiffs provided to the IRS included all of the items on the Theft list and failed to

  indicate the possibility of any insurance recovery, that would be an admission that Plaintiffs did

  not believe there was insurance coverage for this loss.5 The tax schedule valuation Plaintiffs

  placed on property similar to the allegedly stolen items could also be relevant to whether

  Plaintiffs over-valued items on the Theft claim list.       There are multiple grounds upon which to

  find the tax records at issue relevant, and Plaintiffs’ objection fails to address any of them.

  IV.     The Report’s Sanctions Award Should Be Adopted; It Is Not Clearly Erroneous

          Magistrate Judge Pollak recommends sanctions of $16,030.00 in attorneys’ fees and

  $1,525.85 in costs for Plaintiffs’ failure to comply with their discovery obligations and with the

  Court’s prior Orders.     The sanctionable conduct includes forcing Allstate to move to compel the

  name of Plaintiffs’ housekeeper, cancelling the housekeeper’s deposition, and prompting

  unnecessary motion practice in connection with Allstate’s requests for admissions and

  production, as well as with Plaintiffs’ attempts to obtain privileged material from Allstate.

  Twenty pages of the Report are devoted to Magistrate Judge Pollak’s careful analysis of this

  vexatious litigation conduct and the appropriate hourly rates and time to be included in a

  sanctions award.     The Report reduces the award to an amount substantially below what Allstate

  paid for the unnecessary legal work prompted by Plaintiffs’ improper conduct.               (See Report,

  Dk. 249, pp. 42 to 62.)

          Plaintiffs object to being sanctioned at all for the cancelled deposition of their

  housekeeper. (Obj., Dk. 254, p. 14-15.) They argue that a party should not be sanctioned for




  5
    As Allstate explained in its motion to compel, Plaintiffs claim that the Theft items at issue total roughly
  $3.9 million, but given the Policy limits, they only have $1.6 million of insurance coverage. If their
  contention is accurate, there is at least $2.3 million of uninsured losses and $1.6 million of insured losses,
  and both should have been reported to the IRS. (See Motion to Compel, Dk. 231, p. 2.)


                                                       18
Case 1:15-cv-05235-ARR-PK Document 256 Filed 03/22/19 Page 23 of 24 PageID #: 5656



  a non-party’s failure to appear at a deposition, relying on cases that hold that sanctions are

  inappropriate unless the party assumed responsibility for the non-party’s appearance, or where

  there is a “virtual identity of interest” with the non-party. Id. Plaintiffs may not have assumed

  responsibility for the housekeeper’s appearance, but Magistrate Judge Pollak found that they

  orchestrated her last-minute non-appearance:

            The Court finds that the Toussies, for whatever reason, did all that they
            could to avoid having the housekeeper deposed. Initially, they denied the
            existence of a housekeeper who had any role in packing the boxes. They
            then opposed Allstate’s request for her contact information and sought
            reconsideration of this Court’s ruling that her name be provided, arguing
            simply that it was “important” that her name not be divulged. Only under
            threat of sanctions was her identify revealed and then it became clear that
            the Toussies sought to further delay this matter by retaining counsel for Ms.
            Burnette at the last-minute. Once Allstate was able to reschedule the
            deposition, the housekeeper testified that the last-minute retainer of counsel
            was arranged and paid for by Mr. Toussie. . . . The Court finds that the
            last minute cancellation of the deposition, although made at the request of
            Ms. Burnette’s lawyer, was orchestrated by and the result of steps taken by
            the Toussies to delay the deposition.

  (Report, Dk. 249, pp. 48-49.)

         These factual findings are based on the detailed evidence the parties presented, evidence

  the Report discusses for multiple pages. Id., pp. 43-49. Plaintiffs ignore these findings,

  making no argument as to why they are clearly erroneous, nor could they.       This is obviously

  abusive and dilatory litigation conduct and there is no basis to reject the Report’s findings.

         Plaintiffs also object to the amount of sanctions awarded for the time Allstate’s lawyers

  spent addressing the sanctionable conduct.     Magistrate Judge Pollak made detailed factual

  findings on the amount of sanctions to be awarded, significantly reducing the hourly rates and

  the number of hours to include in the recommended sanctions award, a substantial reduction

  from what Allstate actually paid for the legal work at issue. (Report, Dk. 249, pp. 52-61.)

  Plaintiffs do not discuss the basis for these findings at all, much less explain why they are clearly



                                                   19
Case 1:15-cv-05235-ARR-PK Document 256 Filed 03/22/19 Page 24 of 24 PageID #: 5657



  erroneous, other than offering the sophistic generalization that one of the motions was “for

  relatively common issues.” (Obj., Dk. 254, p. 16.) Plaintiffs fail to offer an argument that

  should prompt the Court to lower the award further.

                                          CONCLUSION

         For the reasons set forth herein, Plaintiffs’ Objection should be denied and the Report

  should be accepted and adopted in its entirety.



  Dated: March 22, 2019
         New York, NY
                                          DENTONS US LLP


                                          By:        /s/ Gary Meyerhoff
                                                     Gary Meyerhoff
                                                     Brendan E. Zahner
                                                     1221 Avenue of the Americas
                                                     New York, New York 10020-1089
                                                     Tel: (212) 768-6700
                                                     Fax: (212) 768-6800
                                                     gary.meyerhoff@dentons.com
                                                     brendan.zahner@dentons.com

                                           Counsel for Defendant




                                                    20
